OFFICE OFTHEA-ITORNEY              GENERALOFTEXAS
                           AUSTIN




Hon. '&nlcy     'Pimmloe
county i:t.tofney
JiazTisca county
XarshaU., Texas




                                              IO UOOCJ8X-
                                              undur the




                              5.0 used for storage,
                                 office,     bookkeeping
                                  I!ighvmy i%parttTsent,
                                       bolongln~ to the
                                         all trucks, GrGc-
                                             equipant    bel~ori-

           "T'ha purchaaa of the real antate end
     warehouse mod in the ~cxxl I:. %ic&o yecart-
     nent wco paid out of end frown the Eoad &?
     &iAg6 Punds end is cexrlod in the cost ao-
     oountin-7 systcn nonthly stntemntn    WIA b:!lonce
     8f;,eotS and anntia~ roportn of the %ed &. 2rfgqe
                                                          1.85




HOI+ Stanley   Timmine, Pago 2


     em capital   outlay,
           “The tax rate set by the Oommissloners’
     Court for the Road E Bridge Fund is and has
     been for many years at St5 oonntitutional
     limit of 3O$ on tho 3100.00 vnluatlon of taxa-
     ble property.
           “The tax rate in the Permanent T~TQI~OVC-
     rent Fund set by the Co!w:issj.onera* Court
     for the past sovercl years has been some
     nomlnzal’rate to t&e oare of thn additions
     and repairs to the Ccunty Courthouse and
     County Jail vrhioh purpose and enticipation
     has been incorporated  end refleotod   by the
     budgets of Harrison County shoMng the purposes
     for the Piling and lsvyins of this nomlnal
     rote in the Permanent Improverent Fund.
           “The tax rate so fixed and levied for
     t.he year 1939 and the tax rates for prior
     years were fixed and levied by the Commis-
     Honors’ Court for the purpose and antlcipa-
     tlon only of additions   and repairs to the
     Ccunty Courthouse and the County Jail and
    ,for no other purpose and there does not exist
     at this time any surplus OX bnlanae in tho
     Permanent Jmprovanent Fund over and above
     the smounts to be used in antioipation   of the
     above mentioned additions   and repairs to the
     county Courthouse and County aall,
           “It furthor appears that there is now
     in the permanent improvement fund of thia
     OOuntY, $3,800 with no outstand1nq debts
     or olaina.
           HAt tho tir.e of writing,  the count wviohes
    to make some rcreirs    tot he building  entailing
    an expenditure of ebo.:.t $2,000 they consid0~-
    ing 6cm.e 0 valuable   improvement and neccssary
    ;,” ;$nebest Interest   of the G~nty thnt same
          IA . Therefora,   the questiou as to paying
    for same out of tho ~ermnnent improvement
    Funds of EIarrison Ccuntjr, Texas?”
                  seotfon    9   of   Artiole   e   of’ the   Texas   constitu-
tlon   reads a8 follor~s:
                  “The    %x&e
                             tax  on proprty,       eXalUSiVe
       of   the       necessary
                    tax             to  pay   the public debt,
        and of the taxes prOViC?ed for the benefit
        of the public tree dchoolo,           shall. never ex-
        ooed thirty-five       cents on the one hundred
        +llars    valuation;     and no oounty, city or
        town shall levy Ip.ore than twenty-ffvo            cents
        for oity or county purposes, and notexoxoedd-
        lng fifteen     cents for:rgaW        ana brideea,      an8
        not exoeodi.ng fiftoez        cent0 to pay jurors,
        on tho one hunclrod dollars valuation,              cx-
        ocpt for the paymmt of debts incurrad prior
        to ths adoption of the ar,endm?nt 8optember
        Wth,' 1383) and for the erection            of pub1l.o
        buildings,    strecto,    sewera, water works sud
        other permunent improvments,            not to mooed
        twenty-flvo    cents on ths one hun&red dollars
        valwtlon,     In tiny one year, and axcopt as is
        in this Constitution        othcmiso     provided;      and
        the Legialmtuye my also authorize an addi-
        tionnl annual a6 valorm tax to bc levied
       'and oolleoted     for tho further Ir,aintenanoe of
        the public roadnr provided,           that a majority
        of the @mlifiod        property tax-paying        votors
        of the county vctinc at an electicn             to be
        held for that purgosc shall vote such tax,
        not to exoeecl fifteen        oents on~tho one hun&xed
        dollars valuation of tie property gubjeot, to
        taxation in such county.           AM the Qgislature
       my pass locnl Laws for the naintcnance                 of
        the public roads and hl&ways, without the
        i;c~~l notice required for speak1 or local
             r"
           Article  Z531, Vernon's Civil Statut~oo, setting forth
the powers .&?d duties of the oomiasionnml     court, reads in
part as follor~o:
            I(.I....
            "'7. Provlae and keep in repair court
       houacs, jails an8 all nooessary public build-
       s.ngEL..."
Ron. Stanley           Tin?ins;      Page 4


           Article  2352, Verticn's               Civil Statutes,   reierr-
iii% to the ccmzisnioners~  ccurt,                reads as follows:
                 'Said court shall have the power to
          levy and colleot       a tax for ocunty puqoees,
          not to exceed tvmnty-five         cents on the one
          hundred dollars veluetion,         and a tax not to
          exceed fifteen      cents on the one hundred dol-
          lars vuluat:on to suFplet-.ent the jury fund
          of .the co&&y, and not to exceed fifteen
          osnts for roads and bridges an the one bun-
          dred dolllnrs valuation,        exaept for the fay-
         ment of debts incumed prior to the adoption
          of the emendvent of the %mstitution,            S.eptexber
          23, A. IL lSS3, and for the exection of publia
         buildings,      st&ets,     sewers, water works end
         other pcmanent in~rovtments,            not to exceed
         twenty-five      oents on the one hundred-dollars
        ,valuation     in any one year, and exoegt 80 in
         the Constitution        otherwise provided.      They
         my levy en edditional          tax  for road purposes
         not.to exceed fifteen         cents on the one hun-
         dred Iioller valuation of the property subjeot
         to taxation,      under the linitatious       and in the
         namer provided for in ~xticle            6, Sec.  9, of
         the Constitution        and in pursuance of the laws
         relating     thereto."
                 Vie quote Prm Texas Zurisprudence,            Vol.     34,
pa@      2, as    follorfs:

              w"Fublic buildinSa*   is a torn ordin-
        arily used to designate such struotures        a5
        the onpitol in the capitol    Srounds at
        Austin, includlnf: the executive mnsion,
        tho verious &rite asylms,     collc~o   or
        university   buildin,  erected by the State,
        oourthousos and jails   gnd other buildings
        held for public use by;nny depaztmnt        or
        bmnch of goircrment,    state, county or
        nunicipal."    See ht.  880 Of the ?onnl
        Code, defi.?inS the tem'"publia     building".
                 :ye further         quota from Text-s Jurisprudonoe,
'io1.   34,   yage      0,    nn   follows:
             Vhe terms 'publio buiidih$ and, 'publio
        ground~,~ within the Ir;ennins of these panel
                                                             Ii88




    statutes &ve'alrehd3 been defined (I::).'
    Ilut,acmrki?,: to the statute, 'The qeci-
    flc e3umrctionr...shall not 0xcluCo other
    Ixzlldix~sn5t nmod, properly conk3 w,it'nLr.
    t:m :ieni12iy
                and Cescriptionof a public
    buQd:zg.' Z'hsbuilding named - as, for
    exe.;plo,cxnty Jails - are in tcrss designat-
    ed fpubllcbuild::!gs*.And an3 other build-
    in2 sxmld sea to cane vlt:!inthis definition
    provided~it is paoparly shvn tii%:t
                                      it ia Gsn-
    ed or cr;ltrolled2nd held by g~iblioauthori-
    ties icr public use..,." tieethe case or
    ThuTStc.n03, Stota, 125 S, Vi.31,
            Tho ~.bov~+ootsd pmvisiono     of t& Coxttitution
nnc?statutes authorize the ~~tissioners' CDIIX%to build
and.mpriir@~lio bulldln~s a.& the tsra "public bulldiinz"
is brom5 '&IOU& to include a 'rrcrehouse    ov.~odaad wed ox-
clc51v01y by t!le couuty f.-ir the gurpcsos above m.ntio?,od.
neXefore,    you are r%3?5CtfU~y    CdViS8d that it is our
opinion   t&t the comicsionerti  c' court in authorized to
repair said warehouse and pay for such inproveznmtsout of
the pemenent imgrsvezent funds of the county.
         Trust& th?.ttha foregoins fully answers your
inqiiisy,
        we remin
                                 Vsry truly yours




                                      hrOcl1   :~illiSiils
                                               Aaaistant
        APPROVEDNOV 17, 1939
Ati
  )&‘


        ATTORNEY GENERAL Oli TEXAS     '